Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Applicant’s amendments and remarks filed 03/09/2021; this current patent application was filed 06/11/2020; is a national stage entry of PCT/US2018/064957, International Filing Date: 12/11/2018; PCT/US2018/064957 Claims Priority from Provisional Application 62597637, filed 12/12/2017; PCT/US2018/064957 Claims Priority from Provisional Application 62597643, filed 12/12/2017. Claims 1-20 are pending; claim(s) 1 and 14 is/are independent claims. Claim(s) 21-40 were previously cancelled. Claim 1 was previously presented. Claim(s) 2-20 were original.
In addition, Examiner is acknowledged the amendments to the specification dated 06/11/2020 (OK to Enter).

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 



            Reason for Allowance
Claims 1-20 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings: 
Nishimura et al., (“US 20170180949 A1” filed 09/01/2016 [hereinafter “Nishimura”], describing a method for receiving information suggestive of a dynamic event and calculating a dynamic event scored based on the received information. The dynamic event agent can be generated for handling a dynamic event by allotting system resources to a software entity dedicated to managing the particular dynamic event. Allotting system resources is different from generating a projected number of entities [In Nishimura Para(s) 135-136]. Also in  Para(s) 143-150, mentions the dynamic event processing section 1450, which then updates the dynamic event status storage 1451 to reflect any update to the status of the dynamic event based on the received information-….The DEA registry 1457 is a list,…Nishimura fails to show " the event management system, for a second event that has an open registration status, ... registration data identifying, for each time of a plurality of times since registration for the second event was opened, a current number of entities at the time. The Office action asserts that Nishimura describes identifying, by the event management system, for a second event that has an open registration status, ... registration data identifying, for each time of a plurality of times since registration for the second event was opened, a current number of entities at the time…registration data identifying a current number of entities, ….registration data that identifies, for each time of a plurality of times since registration for the second event was opened, a current number of entities at the time…” as Claimed and according to the current patent application- USPGPUB 20200379776 Para(s)  69  and 81, in light of the remarks filed 03/09/2021 pages 10-11.
Garcia et al., (“US 20170310605 A1” filed 04/21/2016 [hereinafter “Garcia”] describing a load-balancing subsystem that receives communications from a plurality of controlling devices controlling individual resources and resource data and may update aggregated data structures disclosed herein to reflect current and forecasted resource descriptions, including assignments, availabilities, and/or the like. …As part of the resource assessments, the load-balancing subsystem 402(a) may determine resource adjustments… based at least in part on one or more load-balancing schemes [In Garcia Para(s) 131 and 138. However Garcia fails to show “the event management system, for a second event that has an open registration status ... registration data identifying, for each time of a plurality of times since registration for the second event was opened, a current number of entities at the time. The Office action asserts that Nishimura describes identifying, by the event management system, for a second event that has an open registration status, ... registration data identifying, for each time of a plurality of times since registration for the second event was opened, a current number of entities at the time…registration data identifying a current number of entities, ….registration data that identifies, for each time of a plurality of times since registration for the second event was opened, a current number of entities at the time…” as Claimed and according to the current patent application- USPGPUB 20200379776 Para(s)  69  and 81, in light of the remarks filed 03/09/2021 pages 10-11.


Under the broadest reasonable interpretation of the claimed limitation which is the event management system, for a second event that has an open registration status ... registration data identifying, for each time of a plurality of times since registration for the second event was opened, a current number of entities at the time. The Office action asserts that Nishimura describes identifying, by the event management system, for a second event that has an open registration status, ... registration data identifying, for each time of a plurality of times since registration for the second event was opened, a current number of entities at the time…registration data identifying a current number of entities, ….registration data that identifies, for each time of a plurality of times since registration for the second event was opened, a current number of entities at the time…” as Claimed and according to the current patent application- USPGPUB 20200379776 Para(s)  69  and 81, in light of the remarks filed 03/09/2021 pages 10-11.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUOC A TRAN/Primary Examiner, Art Unit 2177